Citation Nr: 0639690	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  99-04 760	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of 
infectious hepatitis (hepatitis B), schistosomiasis, 
ancylostomiasis, currently evaluated as 10-percent disabling.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from July 1951 to July 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1998 rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Records show that an earlier May 1967 Board decision had 
denied service connection for a nervous condition, and that 
decision became final and binding on the veteran when he did 
not appeal it.  However, although his current claim also 
concerns an acquired psychiatric disorder, it is specifically 
for PTSD so he does not have to submit new and material 
evidence - as would normally be required to reopen a 
previously denied and unappealed claim.  See 38 C.F.R. 
§ 3.156 (2006); Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. 
Cir. 1996); see also Ashford v. Brown, 10 Vet. App. 120, 123 
(1997); Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc).

The Board remanded this case to the RO in January 2006 to 
schedule the veteran for a Travel Board hearing, which was 
held in May 2006.  The undersigned Veterans Law Judge 
presided.

Additional evidence came to light during the hearing, so the 
Board is again remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).

The veteran served in the Korean Conflict and received the 
Combat Infantry Badge (CIB), conclusive proof that he engaged 
in combat against enemy forces.  So to the extent his 
stressors relate to his combat service, it must be presumed 
they occurred.  See VAOPGCPREC 12-99 (October 18, 1999).  
This in turn means the determinative issues are whether he 
has PTSD according to the requirements of DSM-IV and, if so, 
whether this diagnosis is related to a presumed stressor 
coincident with his combat service.

Relevant diagnoses from distant years past include, in 1972, 
depressive reaction and depressive neurosis.  The report of a 
November 1972 mental status evaluation indicates the examiner 
believed a connection between the veteran's psychiatric 
disorder and active military service should be strongly 
considered.  The veteran's VA outpatient treatment records 
also show repeated diagnoses of depression.  Indeed, he was 
hospitalized in 1976 for treatment of this condition.  The 
report of a more recent April 1999 VA examination shows he 
was diagnosed with a depressive disorder not otherwise 
specified, but that the examiner specifically indicated the 
veteran did not meet the diagnostic criteria for PTSD.  PTSD 
also was not diagnosed at the conclusion of an August 2001 
examination; the diagnosis, instead, was anxiety disorder not 
otherwise specified.

During his even more recent May 2006 travel Board hearing, 
however, the veteran testified that a "Dr. Anziani" at the 
local VA medical center has diagnosed PTSD - thereby 
confirming he has this condition.  He also testified that the 
stressors causing his PTSD were his lengthy 73-day 
hospitalization for his hepatitis infection and having been 
returned to the front line before he was fully recovered.  He 
further mentioned seeing combat daily, as evidenced by his 
CIB, and that he had to help handle the wounded and killed in 
action.

The report of the April 1999 examination indicates the claims 
file was reviewed, but yet the examiner made no reference or 
comment concerning the veteran's earlier psychiatric 
diagnoses - including years ago on both inpatient and 
outpatient bases during the 1970s.  The August 2001 
examination report acknowledges the claims file was not 
available for review, and the examiner also indicated that no 
electronic records pertaining to the veteran were available 
either.  So obviously, his relevant psychiatric history again 
was not considered.  Moreover, there was no indication at the 
conclusion of either the 1999 or 2001 evaluation as to 
whether the depressive and anxiety disorders diagnosed 
(albeit not PTSD) relate back to events coincident with his 
military service.  Consequently, another examination is 
needed for this medical nexus opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

As well, the claims file contains no VA medical records dated 
since 2002.  So the veteran's more recent ongoing evaluation 
and treatment records should be obtained, especially since he 
alleges one of his doctors at the local VAMC has diagnosed 
PTSD to confirm he has it, and since the VA doctors who 
examined him in 1999 and 2001 for compensation purposes did 
not review his claims file (or in the latter instance even 
have this opportunity) for his pertinent history.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge and possession of all existing VA 
records, irrespective of whether they are actually in the 
file when deciding a claim); VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").

As for the claim for a higher rating for the residuals of 
infectious hepatitis, etc., the veteran's service medical 
records reflect that, in June 1952, he was diagnosed with 
this condition with jaundice, schistosomiasis, due to 
schistosoma mansoni and ancylostomiasis.  An April 1966 
rating decision granted service connection for the resulting 
disability and assigned a 0 percent (i.e., noncompensable) 
evaluation under Diagnostic Code 7345.  A May 1966 rating 
decision changed the Diagnostic Code to a hyphenated 
Diagnostic Code 7345-7324.

In 1974, a blood test determined the veteran's 
schistosomiasis was active, and a July 1974 rating decision 
rated the condition analogously and assigned a 10 percent 
compensable evaluation under Diagnostic Code 7399-7324 for 
schistosomiasis, active.  Thus, the veteran apparently was 
deemed to be rated for two separate conditions.  A July 1989 
Board decision denied increased ratings for both conditions 
as separate entities.  An August 1995 rating decision, 
however, reflects both of the veteran's conditions as rated 
under Diagnostic Code 7324-7345.  The March 1998 rating 
decision, which is the decision currently on appeal 
before the Board, also reflects both conditions as being 
under one Diagnostic Code, 7324-7345.

The applicable criteria provide that non-symptomatic liver 
disease is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  A 10 percent rating requires 
that the disease cause intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week but less than two weeks during the past 
twelve-month period.  Id.  A 20 percent rating is warranted 
when there is daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past twelve-month period.  Id.  A 40 
percent rating requires daily fatigue, malaise, and anorexia, 
accompanied by minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past twelve-month 
period.  Id.  A 60 percent rating requires daily fatigue, 
malaise and anorexia with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  Id.  Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  Id.

A supplemental note indicates that, for purposes of 
evaluating conditions under Diagnostic Code 7345, an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

The August 2001 examination report reflects that the veteran 
complained of occasional right upper quadrant pain associated 
with excessive bloating, vomiting, etc.  Physical examination 
revealed no evidence of ascites, weight loss, or 
malnutrition.  Further, his abdomen and liver were assessed 
as normal.  Liver function tests and blood tests were all 
within normal limits.  The examiner further noted here was no 
evidence of liver cirrhosis.  But the claims file and 
relevant medical treatment records were not available for 
review.  This is critically important because, in assessing 
the degree of disability of a service-connected condition, 
the disorder and reports of rating examinations are to be 
viewed in relation to the whole history.  38 C.F.R. §§ 4.1, 
4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the course of testifying during his hearings, and in 
written submissions such as a November 2003 statement, the 
veteran asserts that he experiences daily fatigue, weakness, 
nausea, vomiting, and diarrhea.  He further asserts that he 
cannot eat regular food, and that he is on a liquid and 
natural diet.  As well, he says he often becomes bloated and 
gets constipated.



The veteran should be reexamined to determine whether his 
hepatitis condition has indeed worsened since his last 
examination, which was more than five years ago.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. No. 11-95 
(1995). 

Since the Board has determined that a medical examination is 
necessary to decide the claim for a higher rating for the 
hepatitis disability, the veteran is hereby informed that 38 
C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact the veteran and have him 
submit a list of all medical care 
providers who have treated him for an 
acquired psychiatric disorder (especially 
PTSD) and for residuals of hepatitis 
since 2002.  With his authorization, 
obtain these additional records.  Ask 
that he specifically indicate the doctor 
and facility where he received a 
diagnosis of PTSD.



2.  Schedule the veteran for another VA 
psychiatric/psychological evaluation to 
determine whether he has PTSD and, if so, 
whether it is just as likely as not 
(i.e., 50 percent probability or greater) 
this condition is related to his service 
in the military and, in particular, to 
one of his claimed stressors.  Note:  and 
since he received the CIB, a conclusive 
indication he served in combat, the 
occurrence of the stressor should be 
presumed to the extent it relates to his 
combat service and is consistent with the 
circumstances of his service.  Any 
alleged stressor that does not relate to 
his combat service will have to be 
independently confirmed.  Inform the 
examiner that only the stressors that 
relate to the veteran's combat service or 
those that are objectively confirmed may 
be considered as a basis for the 
diagnosis of PTSD.  Furthermore, to 
ensure an informed opinion, have the 
designated examiner review the medical 
and other relevant evidence in the claims 
file for the veteran's pertinent history.  
This includes the records of his 
inpatient and outpatient treatment during 
the 1970s.

3.  Also schedule the veteran for a VA 
examination to determine the current 
severity of his hepatitis B and hepatitis 
B-related residuals.  The claims file 
should be made available to the examiner 
for a review of the veteran's pertinent 
medical history.  Also ensure the 
examiner is provided a copy of the 
applicable rating criteria for hepatitis 
and hepatitis-related residuals, 
to include the condition for which the 
veteran was rated under Diagnostic Code 
7399-7324.



4.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and given them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


